O’Connell, RJ.
(dissenting.) My views with respect to the legal issues here presented have already been published at length in what was then a majority opinion, Neal v Dep’t of Corrections, 230 Mich App 202; 583 NW2d 249 (1998), and I readopt that opinion without repeating it. All that needs now to be added is comment concerning the application to this case of the decision in Pennsylvania Dep’t of Corrections v Yeskey, 524 US __; 118 S Ct 1952; 141 L Ed 2d 215 (1998).
In Yeskey, the United States Supreme Court was faced with determining, under the federal jurisprudential standards for statutory construction of legislation affecting states’ rights, whether title II of the Ameri*744cans with Disabilities Act of 1990 (ADA), 42 USC 12131 et seq., applies to state correctional facilities. The language used by Congress embraced within the ambit of the ADA “the services, programs, or activities of a public entity,” 42 USC 12132, with “public entity” being defined as including “any department, agency, special purpose district, or other instrumentality of a State or States or local government,” 42 USC 12131(1)(B).
The facts in Yeskey involved a Pennsylvania program, the motivational boot camp, that offered the plaintiff inmate the opportunity, if successfully undertaken, of reducing his minimum incarceration before parole from eighteen months to six months. 118 S Ct 1953. Because Yeskey was hypertensive, the Pennsylvania Department of Corrections concluded that his participation in the boot camp program was medically contraindicated, and it refused to admit him to the program. Yeskey then claimed that this was discrimination proscribed by the ADA. The Supreme Court held that the statutory definition of a “qualified individual with a disability,” 42 USC 12131(2), does not exclude prisoners, rejecting the contention that the terms “eligibility” and “participation” necessarily imply a prerequisite voluntariness that is inherently lacking in the case of persons confined against their will.
In contrast to the ADA, the Civil Rights Act (CRA), MCL 37.2101 et seq.; MSA 3.548(101) et seq., defines “public service” so as to include only entities that “provide service to the public.” MCL 37.2301(b); MSA
*7453.548(301)(b).1 State prisoners, by definition, are not part of the general public to whom any otherwise public service proffered by the Michigan Department of Corrections can be provided. This limitation of the definition of “public service” is conspicuously absent from the definition of “public entity” found in the ADA, which has no corresponding language of limitation.2 The mdoc is subject to the cra, as we held in the original majority opinion, to the extent that it opens the doors of any place of confinement under its jurisdiction to visitors, employees, officials, or other persons voluntarily seeking admittance. 230 Mich App 209. Indeed, with respect to employees of the Department of Corrections, the CRA applies by virtue of article 2, which extends the cra’s prohibition of the statutorily enumerated forms of discrimination to the employment relationship, McCallum v Dep’t of Corrections, 197 Mich App 589; 496 NW2d 361 (1992), rather than article 3, which covers places of public accommoda*746tion and public services. The majority’s current expansion of the CRA’s reach conflates all these crucial distinctions.3 I am unable to subscribe to the notion that the decision in Yeskey, which involved a different statute, significantly different statutory language, different facts, and different jurisprudential principles of statutory construction, somehow controls the present case or even usefully informs our analysis and decision.
It bears reiteration that, if article 3 of the CRA applies generally to prisons and prisoners, the MDOC may find that it cannot legally maintain separate facil*747ities for men and women4 and that it may no longer segregate young from old, even though the inevitable result of this judicial stampede toward political correctness will be a penological conflict. The female prisoners will, in general, be terrorized by the male prisoners, who are normally physically larger, stronger, and more aggressive, and likewise the juvenile and geriatric prisoners will be subjected to the predations of the more vigorous adult population. Perhaps these prospects ought to caution plaintiffs to bear in mind the adage to be careful what they wish for, because it may come to pass.
Nothing in the prior majority opinion suggests that any correctional program that may further a prisoner’s rehabilitation, or enhance the prospect of pardon, commutation, or parole, may be made available on a basis that discriminates because of gender, race, religion, national origin, or on any other invidious basis. Although that issue is not properly before us, and whatever we say with respect to that issue is obiter dictum, any such programmatic discrimination would appear to fall well within prohibitory penumbra of the federal Civil Rights Act of 1964 concerning *748race, religion, gender, or national origin, 42 USC 2000a(d), 2000d-4a(l)(A), United States v Wyandotte Co, 343 F Supp 1189 (D Kan, 1972), rev’d on other grounds 480 F2d 969 (CA 10, 1973), and of the ADA relative to disabilities, Yeskey, swpra (assuming that either federal enactment may constitutionally be applied to the states at all, an issue reserved for later decision in Yeskey, 118 S Ct 1956). However, MDOC programs do not admit of participation by non-prisoners, that is, by any members of the public (in the sense of making the program available to the public, although members of the public may well participate in a correctional program as leaders, instructors, facilitators, and so forth.). To the extent that outside agencies offer public programs that the MDOC permits prisoners to have access to, those outside agencies, of course, remain precluded by the CRA from discriminating against prisoners by virtue of gender, race, and so forth (but are not limited in discriminating against prisoners as a class per se, as the status of being a prisoner is not covered by the CRA, or by the Civil Rights Act of 1964, Rosado Maysonet v Solis, 409 F Supp 576 [D PR, 1975]).
The present plaintiffs do not allege gender discrimination in prison employment, educational opportunities, or housing, so we need not determine whether other articles of the CRA protect prisoners from discrimination in such contexts. All we face today is a claim of gender discrimination concerning public services under Article 3.5 Inasmuch as prisons are not, *749with respect to prisoners, “public services” as defined by the CRA, I would adhere to our initial decision holding that plaintiffs’ claim under the CRA should be dismissed pursuant to MCR 2.116(C)(8) for failure to state a claim on which relief may be granted.
I therefore respectfully dissent.

 One of the goals of the cra is to prevent discrimination in public accommodations and public services. MCL 37.2102(1); MSA 3.548(102)(1). In my opinion, references to “public accommodation” and “public service" within the CRA are not intended to include establishments that are not open to the general public or that do not provide a service to the public at large. I note that even for purposes of the Civil Rights Act of 1964, “public accommodations” were originally understood to include only such public gathering places as restaurants and theaters. See Olson, The Excuse Factory: How Employment Law is Paralyzing the American Workplace (New York: The Free Press, 1997), p 50. It should be clear that our Legislature similarly envisioned only entities serving the general public when bringing the cra to bear on public accommodations and public services.


 Section 303 of the cra provides that “[t]his article shall not apply to . . . establishments] not in fact open to the public . . . .” Not only are prisons not open to the general public, but their very mission — forcibly keeping felons away from the public — renders them the very antithesis of those public accommodations that offer services to the public. 230 Mich App 214. Even if I were to agree with the majority’s liberal definition of the term “public service,” I would nonetheless conclude that § 303 created an exemption for prisons.


 Plaintiffs advocate a liberal interpretation of the terms “place of public accommodation” and “pubhc service.” For the reasons stated in my prior opinion, I beheve that a liberal reading of these terms, or any specific term, is inappropriate and dangerous. Defining specific terms in a liberal fashion leads to a slippery slope of absurd results. This Court should not be in the business of adding a liberal meaning to a specific and well-recognized term. An example regarding the term “place of pubhc accommodation” may clarify my concern:
In their brief, plaintiffs allege that prisons are also places of pubhc accommodation as defined by cra, “because prisons house members of the general pubhc at taxpayers expense.” A liberal interpretation of the term “place of pubhc accommodation” would on the surface seem to support their position. However, once this Court adopts plaintiffs’ definition, it will not be long before another plaintiff argues that some private residences are also “places of pubhc accommodation.” I anticipate the argument would be that because we allow members of the pubhc (our friends, neighbors, and relatives) to spend nights at our homes, and in some cases the government either pays or subsidizes the rent, our private homes are now transformed into places of pubhc accommodation, because they house “members of the pubhc at taxpayers’ expense.” This slippery slope logic is untenable and, as I have previously stated, inappropriate and dangerous. 230 Mich App 213.
Appropriately, the majority has not adopted plaintiffs’ definition of “place of pubhc accommodation.” However, the majority has adopted plaintiffs’ definition of “pubhc service,” even though prisons in no way perform a service to the general pubhc. Prisons are not situated similarly to some of our other establishments that do perform a “pubhc service,” such as a court, a hospital, or an office of the Secretary of State, ah of which were estabhshed to provide, and do provide, services to the general pubhc. Id. at 214.


 The majority states that “the mdoc may still treat prisoners differently on the basis of gender, provided that the gender-based treatment can pass constitutional muster.” Ante at 741.1 suspect that drawing of the line that delineates what “passjes] constitutional muster” will be no simple task for trial courts; however I suspect that an explosion of prisoner litigation will give the trial courts an ample array of cases to assist them in drawing this line. But I further suspect that the “line” will be anything but clear cut, tending to move in the varied directions of the sensitivities of judges and the objectives of such high-stakes litigation. For these reasons, I choose to draw the line on the basis of the commonly understood meaning of “public service,” which I would define to include only entities that are open to the general public or that provide a service to the public at large. This commonsense definition does not embrace the relationship between state prisons and their inmates.


 The m^jor flaw in the majority opinion is the treatment of a statutory right as coextensive with a constitutional right. A state statute is by design an entity distinct from a constitutional provision. The majority fails to provide support for its inaccurate conclusion. In fact, there exists a sig*749nificant difference between a cause of action alleging a violation of the Equal Protection Clause and a cause of action alleging sex discrimination under the cha. A party proceeding under constitutional equal protection doctrine must prove intentional or purposeful discrimination. Harville v State Plumbing & Heating, Inc, 218 Mich App 302, 306; 553 NW2d 377 (1996). In contrast, a party proceeding under the cea need show only disparate treatment, the prima facie case requiring legally admissible and sufficient evidence that “she was a member of a class deserving of protection under the statute, and that, for the same conduct, she was treated differently [from] a man.” Schellenberg v Rochester, Michigan, Lodge No 2225 of Order of Elks, 228 Mich App 20, 33; 577 NW2d 163 (1998).
The majority’s failure to recognize the distinctions between these two bases for litigation is the vehicle through which the majority reaches a result not intended by the drafters of the CRA. The majority posits that “because prisoners do not lose their right to equal protection by virtue of their status as inmates, we can only conclude that the Legislature also intended all persons — including inmates — to be protected under subsection 302(a).” Ante at 739-740. I agree that inmates do not lose all of their constitutional rights by virtue of their status as inmates. However, this conclusion by no logical path leads to the corollary that a state statute is intended to apply to prisoners. This holds especially in light of § 303’s exclusion of “establishments not in fact open to the public,” plus the majority’s observation that the cra’s protection against sex discrimination exceeds the expressed scope of our state constitution.